          Case 5:16-cv-03957-LHK Document 151 Filed 11/26/19 Page 1 of 5



 1   HARMEET K. DHILLON (SBN: 207873)
     harmeet@dhillonlaw.com
 2
     KRISTA L. BAUGHMAN (SBN: 264600)
 3   kbaughman@dhillonlaw.com
     GREGORY R. MICHAEL (SBN: 306814)
 4   gmichael@dhillonlaw.com
     DHILLON LAW GROUP INC.
 5
     177 Post Street, Suite 700
 6   San Francisco, California 94108
     Telephone: (415) 433-1700
 7   Facsimile: (415) 520-6593
 8
     Attorneys for Plaintiffs
 9
10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN JOSE DIVISION

13
      JUAN HERNANDEZ, et al.,                       Case Number: 5:16-cv-03957-LHK
14
                     Plaintiffs,                    Honorable Lucy H. Koh
15
                     v.
16                                                  STIPULATION AND [PROPOSED]
      CITY OF SAN JOSE, et al.,                     ORDER ADVANCING CASE
17                                                  MANAGEMENT CONFERENCE TO
18                   Defendants.                    DECEMBER 11, 2019

19                                                  Date:      December 18, 2019
                                                    Time:      2:00 p.m.
20                                                  Courtroom: 8
21
                                                    Trial Date: June 19, 2020
22
23
24
25
26
27
28



     Stipulation and [PROPOSED] Order
     Advancing CMC to December 11, 2019                              Case No. 5:16-cv-03957-LHK
          Case 5:16-cv-03957-LHK Document 151 Filed 11/26/19 Page 2 of 5



 1          Pursuant to Local Rules 6-1 and 6-2, Plaintiffs Juan Hernandez, Nathan Velasquez, Frank
 2   Velasquez, Rachel Casey, Mark Doering, Mary Doering, Barbara Arigoni, Dustin Haines -Scrodin,
 3   Andrew Zambetti, Christina Wong, Craig Parsons, I.P., a minor, Greg Hyver, Todd Broome,
 4   Martin Mercado, Christopher Holland, Theodore Jones, Donovan Rost, Michele Wilson, and Cole
 5   Cassady (collectively, “Plaintiffs”), Defendants City of San Jose, Loyd Kinsworthy, Lisa Gannon,
 6   Kevin Abruzzini, Paul Messier, Paul Spagnoli, Johnson Fong, and Jason Ta (collectively,
 7   “Defendants”), by and through their counsel of record, hereby stipulate and agree as follows:
 8          1.      On September 12, 2019, the Court issued a Case Management Order (Dkt. 143),
 9   ordering the Parties to attend a further settlement conference with Magistrate Judge Nathanael
10   Cousins, to be completed by December 6, 2019; continuing the further case management conference
11   originally scheduled for September 18, 2019 to December 18, 2019; and ordering the Parties to file a
12   joint case management statement by December 11, 2019;
13          2.      The Parties are scheduled to participate in the further settlement conference on
14   November 26, 2019 (Dkt. 148);
15          3.      Plaintiffs’ lead trial counsel is unavailable to attend the case management conference
16   on the date set by the Court, in person, due to upcoming holiday travel plans;
17          4.      In light of this conflict, the Parties stipulate and request that the Court advance the case
18   management conference by one week to December 11, 2019, and order that the Parties file a joint case
19   management statement no later than December 4, 2019;
20          5.      The requested advancement will not result in prejudice to any party, and is not
21   expected to have any impact on judicial proceedings.
22          6.      The Court has previously ordered the following schedule modifications:
23                  a. On August 4, 2016, the Court continued the initial case management conference
24                     from October 12, 2016 to October 13, 2016. Dkt. 7.
25                  b. On August 15, 2016, the Court reset the briefing schedule on the City Defendants’
26                     Motion to Dismiss Complaint. Dkt. 9.
27                  c. On December 1, 2016, the Court set the briefing schedule and hearing for the City
28                     Defendants’ Joint Motion to Dismiss First Amended Complaint. Dkt. 40.


                                                         2
     Stipulation and [PROPOSED] Order
     Advancing CMC to December 11, 2019                                       Case No. 5:16-cv-03957-LHK
         Case 5:16-cv-03957-LHK Document 151 Filed 11/26/19 Page 3 of 5



 1                d. On March 7, 2017, the Court continued a case management conference from March
 2                   9, 2017 to March 16, 2017. Dkt. 71.
 3                e. On March 16, 2017, the Court granted Plaintiffs additional time to serve
 4                   Defendants Anthony McBride and Daniel Arciga. Dkt. 77.
 5                f. On March 16, 2017, the Court modified all deadlines associated with the class
 6                   certification motion, close of fact discovery, expert discovery, hearing on
 7                   dispositive motions, final pretrial conference, and jury trial. Dkt. 77.
 8                g. On March 17, 2017, the Court continued a further case management conference by
 9                   two weeks. Dkt. 79.
10                h. On May 15, 2017, the Court issued an order staying the action pending an appeal
11                   by Defendants. Dkt. 96.
12                i. On December 5, 2018, the Court issued an order setting the current case schedule
13                   and scheduling this action for trial beginning on June 19, 2020. Dkt. 107.
14                j. On June 27, 2019, the Court issued an order continuing the case management
15                   conference from July 3, 2019 to September 18, 2019. Dkt. 132.
16                k. On September 12, 2019, the Court issued an order continuing the case management
17                   conference from September 18, 2019 to December 18, 2019. Dkt. 143.
18                                              Respectfully submitted,
19   Dated: November 25, 2019                   DHILLON LAW GROUP INC.
20
                                                By: /s/ Gregory R. Michael
21                                                     Gregory R. Michael (SBN: 306814)
22                                                      Attorney for Plaintiffs

23   Dated: November 25, 2019                   OFFICE OF THE CITY ATTORNEY, SAN JOSE

24
25                                              By: /s/ Matthew Pritchard
                                                        Matthew Pritchard (SBN: 284118)
26                                                      Attorneys for the City of San Jose, Loyd
27                                                      Kingsworthy, Lisa Gannon, Kevin Abruzzini,
                                                        Paul Messier, Paul Spagnoli, Johnson Fong, and
28                                                      Jason Ta


                                                      3
     Stipulation and [PROPOSED] Order
     Advancing CMC to December 11, 2019                                    Case No. 5:16-cv-03957-LHK
          Case 5:16-cv-03957-LHK Document 151 Filed 11/26/19 Page 4 of 5



 1
 2                                     ATTESTATION PER L.R. 5-1
 3          I, Gregory R. Michael, hereby attest, pursuant to Local Rule 5-1, that the concurrence to the
 4   filing of this document has been obtained from each signatory hereto:
 5
 6
     Dated: November 25, 2019                              DHILLON LAW GROUP INC.
 7
 8
 9                                                         By: /s/ Gregory R. Michael
10                                                           Gregory R. Michael (SBN: 306814)
                                                             Attorney for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       4
     Stipulation and [PROPOSED] Order
     Advancing CMC to December 11, 2019                                      Case No. 5:16-cv-03957-LHK
          Case 5:16-cv-03957-LHK Document 151 Filed 11/26/19 Page 5 of 5



 1                                         [PROPOSED] ORDER
 2          Pursuant to the Stipulation, and good cause appearing, the Further Case Management
 3   Conference is advanced to December 11, 2019 at 2:00 p.m., in courtroom 8 on the 4th floor, in the San
 4   Jose Division. The Parties shall file a joint case management statement by December 4, 2019.
 5
 6   PURSUANT OT STIPULATION, IT IS SO ORDERED.
 7
 8   Dated: November 26, 2019                             _______________________________________
 9                                                        HON. LUCY H. KOH
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      5
     Stipulation and [PROPOSED] Order
     Advancing CMC to December 11, 2019                                   Case No. 5:16-cv-03957-LHK
